—Order, Supreme Court, New York County (Maijory Fields, J.), entered June 16, 2000, inter alia, denying defendant maintenance or a distributive award, and judgment, same court and Justice, entered July 5, 2000, dissolving the parties’ marriage on the ground of abandonment, unanimously affirmed, without costs.
Defendant’s claim of lack of jurisdiction was properly rejected since she appeared in the action for the purpose of seeking affirmative relief, including interim maintenance. To the extent the claim is based on invalid service, she failed to assert a *23timely objection as required by CPLR 3211 (e). Moreover, the record shows that the parties lived in New York for over 20 years, and that plaintiff continued to do so after defendant abandoned him, which abandonment is demonstrated by the record. The denial of maintenance or other financial relief has ample support in the parties’ equal division of their personal and business assets, and in the fact that defendant was an active participant in the family business and has always been self-supporting. We have considered and rejected defendant’s other arguments. Concur — Nardelli, J. P., Williams, Ellerin, Friedman and Marlow, JJ.